UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3480 MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN (Full title of the plan) MDU RESOURCES GROUP, INC. (Name of issuer of securities held pursuant to the plan) MDU RESOURCES GROUP, INC. 1 P.O. BOX 5650 BISMARCK, NORTH DAKOTA 58506-5650 (Address of the plan and address of the issuer’s principal executive offices) CONTENTS Required Information Page Financial Statements: Statements of Net Assets Available for Benefits – December31, 2010 and 2009 3 Statement of Changes in Net Assets Available for Benefits – Year ended December31, 2010 4 Notes to Financial Statements 5 Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 18 Report of Independent Registered Public Accounting Firm 19 Signature 20 Exhibit: Consent of Independent Registered Public Accounting Firm 21 - 2 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December31, Assets: Investments at fair value (Notes 3 and 6) $ $ Cash and cash equivalents (Note 4) Receivables: Employer contributions Participant contributions Notes receivable from participants Dividends Net assets available for benefits at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contract (Note 5) Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. - 3 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December31, 2010 Additions to Net Assets Attributed to: Investment income: Dividends $ Interest Contributions: Employers Participants Participant rollovers Total additions Deductions from Net Assets Attributed to: Net realized/unrealized depreciation in fair value of investments (Note3) Distributions to terminated participants Administrative expenses Total deductions Net increase in net assets available for benefits Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ The accompanying notes are an integral part of these financial statements. - 4 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS 1.Description of the Plan The following description of the MDU Resources Group, Inc. 401(k) Retirement Plan (the Plan) provides only general information. Participants should refer to the plan document for a more complete description of the Plan’s provisions. General The Plan, formerly the MDU Resources Group, Inc. Tax Deferred Compensation Savings Plan, was initially adopted by the Board of Directors of MDU Resources Group, Inc. (the Company) on August4, 1983, to be effective January1, 1984. The Plan is a defined contribution plan. On January1, 1999, the name was changed and the Plan was amended to reflect the merger of the MDU Resources Group, Inc. Tax Deferred Compensation Savings Plan for Collective Bargaining Unit Employees (the Bargaining Plan) into the Plan. Each participant in the Bargaining Plan automatically became a participant in the Plan. The merger and the transfer of assets were effectuated in accordance with Sections401(a)(12), 411(d)(6) and 414(l) of the Internal Revenue Code of 1986, as amended (the Code), and the regulations thereunder. On May25, 2006, the Plan designated the portion of the Plan invested in MDU Resources Group, Inc. Common Stock Fund as an Employee Stock Ownership Plan (ESOP). The Company and any of its direct or indirect subsidiaries that participate in the Plan are the Employers (the Employers). The fiscal year of the Plan is the calendar year. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. The Board of Directors of the Company may, at any time, amend or modify the Plan. The Company has delegated to the Employee Benefits Committee (the Committee) the authority to amend or modify the Plan; however, certain amendments identified in the plan document are subject to approval by the Board of Directors of the Company. Although it has not expressed any intent to do so, the Board of Directors of the Company has the right under the Plan to discontinue its contributions, at any time, and to terminate the Plan subject to the provisions of ERISA. The Board of Directors of any Employer may, at any time, terminate participation in the Plan with respect to such Employer. In the event of a Plan termination, participants would become 100percent vested in their employer contributions. The Committee is the plan administrator. The Committee consists of the Chief Financial Officer of the Company and other individuals appointed by the Chief Executive Officer of the Company who are employed by the Company or an affiliate of the Company. The recordkeeper and trustee of the Plan are New York Life Investment Management LLC (the Recordkeeper) and New York Life Trust Company (the Trustee), respectively. Plan Amendment Effective January1, 2010, the Committee approved an amendment to the Plan. The amendment provides that certain Employers in the Plan establish a retirement contribution feature limited to - 5 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS employees who were active participants in the MDU Resources Group, Inc. Pension Plan for Non-Bargaining Unit Employees, the Knife River Corporation Salaried Employees’ Pension Plan, and the Williston Basin Interstate Pipeline Company Pension Plan, for which future benefits accruals ended as of December31, 2009. For each plan year, eligible employees will receive a certain contribution ranging from 5percent to 11.5percent, based upon their age as of December31, 2009. The retirement contribution for 2010 was $5.9million. Eligibility Generally, employees may participate in the Plan upon hire if they are at least 18years of age and regular full-time employees or part-time employees with at least 1,000hours of service in a year. Deferred Savings Contributions The Plan allows participants who are highly compensated employees to elect pre-tax deferral contributions varying from one percent through 22percent and participants who are not highly compensated employees to elect pre-tax deferral contributions varying from one percent to 50percent, in one percent increments, of eligible compensation for each pay period, up to a maximum pre-tax deferral contribution of $16,500 for the 2010 Plan year. The Plan also allows participants who are eligible to make pre-tax deferral contributions and will have attained age50 before the close of the Plan year to make catch-up elective deferrals of up to $5,500 for 2010. Employer Matching Contributions Each participant’s Employer may elect to provide a standard matching contribution, equal to a percentage of such participant’s monthly pre-tax deferral contributions up to a specified percent of the participant’s compensation as provided under the Plan or as adopted by the Employer and approved by the Committee. All matching contributions are made in cash to the participant’s Matching Contribution Account and invested as directed by the participant. Profit Sharing/Retirement Contributions Profit sharing contributions are made based on the discretion of the Board of Directors of the Company or Board of Directors of any of the Employers. Retirement contributions are nondiscretionary contributions made to certain eligible employees equal to a certain percent of their eligible compensation, a certain percent (ranging from 5percent to 11.5percent) based upon their eligible compensation and their age at December31, 2009, or an amount based on hours worked. Participants may choose to invest profit sharing/retirement contributions allocated to their individual accounts in any or all of the available investment options. Profit sharing/retirement contributions totaling $13.7million, including the amount related to the Plan amendment as discussed previously, were credited to participant accounts for the year ended December31, 2010. - 6 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS Rollover Contributions The Plan accepts rollover contributions from an eligible retirement plan or an individual retirement account that holds only assets distributed from a qualified plan, including after-tax employee contributions. Participant Accounts The Employers remit all authorized contributions made by the participants to the Trustee to be held in trust and invested for the respective accounts of the participants, pursuant to the terms of a trust agreement effective January1, 1998, as amended. Individual accounts are maintained for each participant of the Plan. Each participant’s account is credited with deferred savings contributions, employer matching contributions, profit sharing/retirement contributions, rollover contributions and allocated investment earnings and losses. Investment Options An election is made by each participant to allocate contributions in one percent increments to any or all of the following 20 available investment options as of December31, 2010: - MDU Resources Group, Inc. Common Stock Fund (MDU Resources Stock Fund) - New York Life Insurance Anchor Account – Stable Value Fund - AllianceBernstein International Value Fund – International Value Mutual Fund - Allianz NFJ Small Cap Value Fund – Small-Cap Value Fund - American Funds - EuroPacific Growth Fund – International Growth Mutual Fund - American Funds - The Growth Fund of America – Growth Mutual Fund - BlackRock Inflation Protected Bond Fund – Inflation Protected Bond Fund - Columbia Acorn Z Fund – Mid-Cap Growth Mutual Fund - Davis New York Venture Fund – Growth Mutual Fund - Dodge & Cox Balanced Fund – Growth and Income Mutual Fund - MainStay Indexed Bond Fund – Income Bond Mutual Fund - PIMCO Total Return Fund – Income Bond Mutual Fund - Royce Total Return Fund – Small-Cap Value Fund - T. Rowe Price Retirement 2010 Fund – Growth and Income Mutual Fund - T. Rowe Price Retirement 2015 Fund – Growth and Income Mutual Fund - T. Rowe Price Retirement 2020 Fund – Growth and Income Mutual Fund - T. Rowe Price Retirement 2025 Fund – Growth and Income Mutual Fund - T. Rowe Price Retirement 2030 Fund – Growth and Income Mutual Fund - T. Rowe Price Retirement 2035 Fund – Growth and Income Mutual Fund - Vanguard Institutional Index Fund – Growth and Income Mutual Fund In September 2010, the MainStay S&P500 Index Fund was replaced with the Vanguard Institutional Index Fund and the Baron Asset Fund was replaced with the Columbia AcornZFund. The BlackRock Inflation Protected Bond Fund and the PIMCO Total Return Fund were added to the Plan as available investment options. The Forward Small Cap Equity Fund was removed as an available investment option. - 7 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS Contributions to the MDU Resources Stock Fund are used by the Trustee to purchase shares of MDU Resources Group, Inc. common stock directly on the open market, or to purchase shares of authorized but unissued common stock directly from the Company if the Company chooses to issue new stock. Open market purchases may be made at such prices as the Trustee may determine in its sole and absolute discretion. Vesting A participant’s interest in a Deferred Savings Contribution Account, Matching Contribution Account or a Rollover Account is at all times fully vested and nonforfeitable. Generally, a participant’s interest in a Profit Sharing/Retirement Contribution Account is 100percent vested after completing three years of service; however, certain grandfathered vesting schedules are maintained due to plan mergers. Participants are 100percent vested in the dividends paid on the MDU Resources Stock Fund regardless of years of service. Participant accounts are valued on a daily basis. Distributions and Withdrawals The amount credited to a participant’s Deferred Savings Contribution Account, Matching Contributions Account and Rollover Account shall become payable to the participant or the participant’s beneficiary/beneficiaries, as applicable, upon death, retirement, disability, or other termination of employment with the Employers. The distribution of such amounts will be in accordance with the Plan, based on the method of payment elected by the participant or designated beneficiary/beneficiaries. Generally, the Plan only allows single-sum distributions or annual installments over a period of time, not to exceed five years; however, certain grandfathered distribution features are maintained due to plan mergers. Distributions with respect to investment options other than the MDU Resources Stock Fund are in the form of cash. Distributions with respect to the MDU Resources Stock Fund are in the form of a Direct Registration System statement, except for distributions of fractional shares which are in the form of cash. Any MDU Resources Group, Inc. Common Stock included in a direct transfer to an individual retirement account or other qualified plan will be electronically transferred to the individual retirement account or to the qualified plan’s custodian. A participant may make in-service withdrawals (hardship or age591/2) under certain conditions. Distributions from a participant’s Rollover Account may be elected at any time. Participant Loans A participant may be eligible to obtain a loan from the Plan. The maximum amount available for a loan is the lesser of $50,000 or one-half of the participant’s vested account balance, subject to certain limitations. Loans must be repaid over specified periods through payroll deduction and bear interest at a commercially reasonable rate in effect at the time the loan is made, as determined by the Committee. - 8 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS Forfeited Accounts Forfeited non-vested accounts are used to reduce employer contributions to the Plan, and remaining amounts are carried forward to future years. Forfeited non-vested accounts totaled approximately $1.1million and $1.2million at December31, 2010 and 2009, respectively. Approximately $434,000 in forfeitures were used to reduce employer contributions for the year ended December31, 2010. 2.Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are maintained on an accrual basis. The Plan has also evaluated for events or transactions occurring after December31, 2010, up to the date of issuance of these financial statements. Investment Valuation Investments held by the Plan are carried at fair value. Fair value for the MainStay Cash Reserves Fund approximates cost. The Plan’s other investment valuations, as determined by the Trustee, are based on published market quotations with the exception of the fully benefit-responsive investment contract. The fully benefit-responsive investment contract is stated at fair value and then adjusted to contract value. New Accounting Standards In January 2010, the Financial Accounting Standards Board (FASB) issued guidance related to improving disclosures about fair value measurements. The guidance requires separate disclosures of the amounts of transfers in and out of Level1 and Level2 fair value measurements and a description of the reason for such transfers. In the reconciliation for Level3 fair value measurements using significant unobservable inputs, information about purchases, sales, issuances and settlements shall be presented separately. These disclosures were effective for the Plan on January1, 2010, except for the disclosures related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements, which are effective on January1, 2011. The guidance requires additional disclosures but does not impact the Plan’s net assets available for benefits. In September 2010, the FASB issued guidance clarifying how loans to participants should be classified and measured by defined contribution pension benefit plans. Participant loans were previously classified as investments at fair value. The guidance requires that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest. This guidance was effective for the Plan in 2010, and was required to be applied retrospectively to the prior period presented. Accordingly, participant loan balances as of December31, 2009, have been reclassified to conform with the presentation as of December31, 2010. In May 2011, the FASB issued guidance on fair value measurement and disclosure requirements. - 9 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS The guidance generally clarifies the application of existing requirements on topics including the concepts of highest and best use and valuation premise and disclosing quantitative information about the unobservable inputs used in the measurement of instruments categorized within Level 3 of the fair value hierarchy. Additionally, the guidance includes changes on topics such as measuring fair value of financial instruments that are managed within a portfolio and additional disclosure for fair value measurements categorized within Level3 of the fair value hierarchy. This guidance is effective for the Plan on January1, 2012. The Company is currently evaluating the effect that adoption of this guidance may have on the Plan's net assets available for benefits. Benefit Payments Distributions to Plan participants are recorded when paid. Contributions Employer and participant contributions are recorded by the Plan when received or determined to be receivable. Participant contributions are deposited with the Plan by the Employers through payroll reductions. Administrative Expenses Administrative expenses of the Plan related to Trustee, recordkeeping, legal and audit fees are paid primarily by the Employers. Fees or commissions associated with each of the investment options other than the MDU Resources Stock Fund are paid primarily by participants as a deduction from the amount invested or an offset to investment earnings and were approximately $2.4million for the year ended December31, 2010. Administrative expenses of the Plan related to the MDU Resources Stock Fund commissions and loan fees were paid by the Plan and were approximately $95,000 for the year ended December31, 2010. All other administrative expenses were paid by the Company. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Risks and Uncertainties Investments, in general, are subject to various risks, including credit, interest and overall market volatility risks. Due to the level of risk associated with certain investment securities, it is likely that changes in values of investment securities will occur in the near term and that such changes could materially affect participants' account balances and the amounts reported in the statements of net assets available for benefits. - 10 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS Other Securities transactions are recorded on a trade date basis. Dividend income is recorded on the ex-dividend date. Interest income is recorded as earned. 3.Investments The following presents investments that represent 5percent or more of the Plan’s net assets available for benefits at December31: MDU Resources Stock Fund $ $ New York Life Insurance Anchor Account Dodge & Cox Balanced Fund The Growth Fund of America Vanguard Institutional Index Fund * * The Plan did not participate in the Vanguard Institutional Index Fund in 2009. During 2010, the fair value of the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) as follows: MDU Resources Stock Fund $ ) Mutual Funds $ ) 4.Cash and Cash Equivalents Cash and cash equivalents represent funds temporarily invested in the MainStay Cash Reserves Fund to provide liquidity for fund reallocations and distributions of the MDU Resources Stock Fund. 5.Investment Contract with Insurance Company The Plan has a fully benefit-responsive investment contract with New York Life Insurance Company (NYLInsurance). NYLInsurance maintains the contributions in a general account, which is credited with earnings on the underlying investments and charged for participant withdrawals and administrative expenses. The contract is included in the financial statements at fair value and then adjusted to contract value as reported to the Plan by NYLInsurance. Contract value represents contributions made under the contract, plus interest and dividends credited, less participant withdrawals and administrative expenses. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. The contract has certain restrictions that impact the ability to collect the full contract value. For example, withdrawals due to events initiated by the Company including, but not limited to, total or partial termination of the Plan, group lay-offs or early retirement incentives, may result in a penalty if - 11 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS these withdrawals exceed limitations defined in the contract. The Company believes that the occurrence of events that would cause the plan to transact at less than contract value is not probable. NYLInsurance may not terminate the contract at any amount less than contract value. NYLInsurance is contractually obligated to pay the principal and any interest and dividends that have been credited to the Plan. The crediting interest rate is based on a formula agreed upon with the issuer, but may not be less than 0percent. Such interest rates are reviewed not less frequently than quarterly nor more frequently than daily for resetting. Average yields: Based on annualized earnings * % % Based on interest rate credited to participants ** % % * Computed by dividing the annualized one-day actual earnings of the contract on the last day of the plan year by the fair value of the investments on the same date. ** Computed by dividing the annualized one-day earnings credited to participants on the last day of the plan year by the fair value of the investments on the same date. The difference between annualized earnings and the interest rate credited to participants is due to a 30basis point administrative fee. 6.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the measurement date. The FASB Accounting Standards Codification (ASC) establishes a hierarchy for grouping assets and liabilities, based on the significance of inputs. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. There are three levels of inputs that may be used to measure fair value: · Level1 – quoted prices in active markets for identical assets or liabilities; · Level2 – inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets or liabilities, quotes prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of these assets or liabilities; or · Level3 – unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December31, 2010. - 12 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS Common stock: Valued at the closing price reported on the active market on which the individual securities are traded. Mutual funds/money market fund: Valued at the net asset value of shares held by the Plan at year end, based on published market quotations on active markets. Investment contract: Investment in the fully benefit-responsive investment contract is valued based on the Plan’s pro-rata share of the pooled separate account at year end. The pooled separate account is not available in an exchange and active market, however, the fair value is determined based on the pro-rata share of underlying investments in the pooled separate account. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the valuation methods are considered appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. - 13 - MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS The Plan’s assets measured at fair value are as follows: Fair Value Measurements at December31,2010, Using Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Balance at December31, (Level1) (Level2) (Level3) Assets: Mutual funds * $ $
